DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 4

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.

Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 4/8/2022.Claims 1-6,8-12,14-20 are pending. In response to Amendment, the previous rejection of claims 1-3, 7-11, 13, 16-20 under 35 U.S.C. 103 as being unpatentable over Du et al (US 2016/0063294) in view of Hoyos et al (US 2016/0117544) are withdrawn.

				
				Allowable Subject Matter 
Claims 1-6,8-12,14-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Du et al teaches the method, comprising: detecting a presence of an object at a fingerprint sensor (fingerprint sensor system; 102); in response to detecting the presence of the object, acquiring image data for the object based on signals from the fingerprint sensor( paragraph [0015]); for each subset of one or more subsets of the image data, calculating a magnitude value for a spatial frequency of the subset  (Image contrast may be determined, for example, by comparing the magnitude of the ridge data with the magnitude of the valley data, such as by generating a ratio between one or more ridges and one or more valleys of the fingerprint image data. Image sharpness may be determined, for example, by comparing the magnitudes of ridge data and valley data and dividing by the number of sensor pixels between an edge of a ridge and the floor of a valley, paragraph [0091], [0011], and [0138]). 
Hoyos et al. teaches authenticating a user with a mobile device that includes steps for capturing imagery of a user's face, analyzing the imagery to identify the portion of the image depicting the user's eyes, segmenting the eye image to isolate the iris image data, and encoding the iris image data in iris template. The present disclosure further describes authenticating the user based on the encoded iris template and additional techniques for preventing erroneous authentication caused by spoofing (see abstract). Additionally, Hoyos clearly teaches analyzing, by the processor, the result to identify a reflection peak; calculating, by the processor, a magnitude of the reflection peak; and wherein liveness is determined as a function of the calculated magnitude of the reflection peak, wherein the step of determining liveness further comprises: calculating, by the processor, a liveness score as a function of the magnitude of the reflection peak; determining, by the processor, that the calculated liveness score exceeds a prescribed threshold. None teaches :
generating a spatial frequency spectrum for the subset by performing a discrete Fourier transform (DFT) of the subset, identifying a peak in the spatial frequency spectrum, determining the magnitude value based on a magnitude of the peak, and identifying the object as a finger based on comparing the magnitude value to a threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664